DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 26th of April of 2022. The amendments in the filed response have been entered. 
Claim 3 has been amended. 
Claims 1 and 2 are confirmed to have been cancelled. 
Claim 3 is pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US 2019/0051079, hereinafter “Venkataraman”), in view of Joyce (US 2014/0012635, hereinafter “Joyce”), in view of Daza (US 2010/0114674, hereinafter “Daza”), and further in view of Dong (CN 10871121, English Translation, hereinafter “Dong”).
Regarding Claim 3, Venkataraman teaches 
creating, with a voting node executing a blockchain protocol, a voter signature comprising a cryptographic keypair; (“The identity services 130 can then generate a unique voter ID and a public/private key pair for each voter, store them appropriately, and notify the voter. In some embodiments, the identity services 130 can store the various data in a JSON data structure.” See Venkataraman in [0051])
printing, with a printer, a machine-readable code corresponding to the voter signature; (“Further described herein are some embodiments of a system for secure voting that can comprise a computer processor configured to create a ballot template using ballot creation information, create a pseudo-anonymous voter ID using voter identification information, and generate at least one ballot using the election template and pseudo-anonymous voter ID. The system can further comprise a printer configured to print a physical ballot based on the generated at least one ballot, the ballot comprising a ballot identifier based on the pseudo-anonymous voter ID.” See Venkataraman in [0015]; “In some embodiments, the voter can receive the paper ballot and use a mobile device or other computer to scan the ballot with a camera. The voter can then use the mobile device to cast digital votes, which are then written to the block chain.” See Venkataraman in [0041])
inputting a voter input and the voter signature into the voting node; (“In some embodiments, vote by mail software system 200 can receive input from an actual voter and can then “cast” or create ballot software object 205 (BSO 205), which is a specific instance of BTSO 203. BSO 205 is completed ballot template 203 and is associated with a VSO 201 of the voter that provided the input that was used to fill out BSO 205. In some embodiments, BSO 205 contains a collection of vote software objects 206, which represent the actual votes cast by the voter that corresponds to a specific VSO 201.” See Venkataraman in [0071]; “In some embodiments, the registrar can receive the ballot, scan the ballot's QR code, barcode, or other code, certify that the voter has voted and then ensure that the digital votes are added to the vote tallies of the candidates for election on the ballot.” See Venkataraman in [0042])
creating, with the voting node, a blockchain record corresponding to the voter input and the voter signature; (“All user transactions are subsequently anonymized and recorded on the block chain using the token. The obfuscation token is kind-of a Zero Knowledge Proof identifier. In some embodiments, the obfuscation token can also correspond to a particular EPM® associated with a voter.” See Venkataraman in [0055])
The claim is interpreted to recite the elements of the system comprised of voter nodes, where each voter node includes the elements recited in the claim. The vote key generator has been interpreted as a set of instructions stored in the memory of the voting node, as recited, because there is a lack of description in the Specification.
Venkatamaran does not expressly teach the voter signature comprising the cryptographic keypair.
However, Daza does teach generate a vote signature output created with a private asymmetric key, where the signature is verified with the public asymmetric key (“In a second preferred implementation, it is considered that each module has its own different private asymmetrical key. In this way, the encoding carried out in both modules will be a digital signature, and the verification of the signature will be carried out using the corresponding public key. Therefore, the integrity, authenticity and non-repudiation of audit information 105, electronic vote and/or vote record 104, will be protected by means of a double digital signature. This double digital signature can comprise two independent signatures for the same voting options (and possibly the related confirmation information) combined together, or a nested signature of the voting options.” See Daza in [0072]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “digital signature created with the private/public keypair”, as taught by Daza, to improve the secure audit of each voting node by confirming the signature belongs to the specific voting node being audited.
Venkataraman does not expressly teach creating, with [the voting node], an audit record corresponding to the voter input and the voter signature; printing, with an audit printer, the audit record; comparing, via a blockchain explorer application, the blockchain record and the audit record.  It is not clear in the claims that the first printer could be the same printer as the second printer.
However, Joyce does teach one printer to print the ballot (“In some implementations, when voter 901 selects done at 907 to cast the vote (for example, the one or more selections made at 905), the ballot may be printed by printer 912A. The printer 912A may be a standard computer printer, a high-quality printer used to print ballots for elections, and/or any other type of printer.” See Joyce in [0022]); and a second printer to print audit records (“In this example, a quad auditor (also referred to herein as controller) 477 may be coupled to server A 440 and receive tabulated results from the ballots stored therein. Controller 477 may also couple to other devices, such as for example processor 405, and may couple to a printer 466 where ballots 467 may be printed as well (for example, during the original vote count as part of the auditing and/or during a recount and associated audit).” See Joyce in [0044]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “first ballot printer and second audit printer”, as taught by Joyce, because by having separate printers it reduces the possible issue of a misprint.
Joyce further teaches creating, with [the voting node], an audit record […]; comparing, via a blockchain explorer application, the blockchain record and the audit record (“At 142-146, the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanism at 136 may be compared. For example, the quad auditor (which is also referred to herein as a controller) may be coupled via communication links to the electronic ballot boxes and/or other processor in order to obtain the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanisms at 136. The quad auditor/controller may then compare the results. In this example, the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanisms at 136 should be substantially similar, if not the same. For example, the voting results for the ballots tallied electronically at 132, the ballots tabulated using the bar code at 134, and the ballots tabulated using other mechanisms at 136 (for example scanned ballot images, physical ballots, and the like) should be about the same as each of the voting channels are based on the same original ballots cast at the user interface at 105.” See Joyce in [0037]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “audit of the ballots”, as taught by Joyce, because the secured ballots can be reviewed per voting node.
Venkataraman does teach verifying signatures stored on the blockchain ledger (“In some embodiments, miscellaneous software module 407 can be used to perform functions to verify the block chain. For example, miscellaneous software module 407 can be used to verify the hash of the various blocks on the block chain and verify the signatures on the transactions of the block chain ledger.” See Venkataraman in [0084]). Joyce does teach using a digital signature (“And, in some implementations, the completed and visually audited ballot image (for example, ballot 200 at FIG. 2C) from voting device 905 (as well as other voting devices) may be stored at an image storage server 992A as an image to enable tallying from the stored images the votes at 992B. Furthermore, this image be encrypted and/or wrapped in a digital signature to enhance the integrity of the stored ballot image.” See Joyce in [0020]).
Venkataraman is shown to teach a voting node capable of performing the functions of receiving votes, as shown previous. Venkataraman, Joyce and Daza, do not expressly teach wherein the voting node comprises a computerized terminal housed in a polling location and distributing, with the voting node, the voter input to one or more additional voting nodes communicatively engaged with the voting node via a communications network, wherein the communications network is a peer-to-peer distributed network.
However, Dong does teach a voting node comprising a computer terminal housed in a polling location and distributing, with the voting node, the voter input to one or more additional voting nodes communicatively engaged with the voting node via a communications network, wherein the communications network is a peer-to-peer distributed network (“sending the voting block to all nodes in the blockchain Wherein, the node in the blockchain an auditor node, a voter node, a pedometer node.” See Dong in at least [0009]; “FIG. 6 is a structure schematic diagram of the voting storage device provided by embodiment three of the present invention, as shown in FIG. 6, the device in this embodiment may include: a receiving module 10, for receiving voting information sent by the voter node in the preset time period; verification module 20, for verifying the voting information, and generating voting block according to the verification result, wherein the voting information verification is valid ticket information, the verification failure of voting information is invalid ticket information.” See in [0143]-[0145]; “FIG. 8 is a structure schematic diagram of the voting storage system provided by the fifth embodiment of the present invention. As shown in FIG. 6, the voting inventory system 90 of the present embodiment comprises: a processor 91 and a memory 92; memory 92, for storing the computer program (such as the application program for realizing the voting storage method, functional module and so on), computer instructions, the computer program, computer instructions and so on can be stored in one or more memory 92. and the computer program, computer instructions, data and so on can be invoked by the processor 91. a processor 91, for executing the computer program stored in the memory 92, so as to realize each step in the method involved in the embodiment. It can be seen from the related description in the previous method embodiments. Wherein, the memory 92, the processor 91 can be coupled through bus 93. The embodiment can perform the above FIG. 2, the technical solution in the method shown in FIG. 5, the implementation process and technical effect similar to the method described herein, here.” See in [0187]-[0190]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman to “distribute voter information for the record”, as taught by Dong, because the use of the blockchain distributed ledger system provides tamper-proof evidence to validate and audit the voting information (“The invention claims a voting storage method, device and system, so as to avoid voting information is falsified, ensuring the reliability of the voting result.” See Dong in [0005]). 
Response to Arguments
Applicant’s arguments, filed 26th of April of 2022, with respect to the rejections under 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 112, the Applicant argues: Claims 1 and 2 stand rejected under 35 U.S.C. 112 as failing to comply with the written description requirement for the reasons as enumerated on page 4 of the Action. Without conceding the validity of the rejection, Applicant has canceled claims 1 and 2, thereby obviating Examiner's rejection. Accordingly, respectfully request the withdrawal of the rejection by the Office.
In response: to the cancelation of claims 1 and 2, the rejection under 112 for these claims has been overcome and thus the rejection has been withdrawn. 

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1-3 stand rejected under 35 U.S. C. 103 as being unpatentable over Venkataraman et al. (U.S. Patent Publication No. 2019/0051079) in view of Joyce et al. (U.S. Patent Publication No. 2014/0012635) and further in view of Daza Fernandez et al. (U.S. Patent Publication No. 2010/0114674). As a threshold matter, claims 1-2 have been canceled, thereby obviating the rejection with respect to said claims. Applicant respectfully traverses the rejection of claim 3 for the reasons presented below.

To establish a prima facie case of obviousness under 35 U.S.C. § 103, the prior art reference ( or references when combined) must teach or suggest every limitation of the claim. In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA, 1974); MPEP §2143. Without conceding the validity of Examiner's rejection, Applicant respectfully submits that the current amendments to claim 3 obviate the rejection in that neither Venkataraman nor Joyce nor Daza Fernandez, alone or combined, provide any teaching, suggestion or motivation for the claimed elements,
distributing, with the voting node, the voter input to one or more additional voting nodes communicatively engaged with the voting node via a communications network, wherein the communications network is a peer-to-peer distributed network;
as provided in claim 3, as amended. On page 13 of the Office Action, Examiner points to paragraph 0043 in Venkataraman as allegedly providing a teaching for distributing the voter input to different voting nodes. However, Venkataraman at best provides a teaching for separating the block chain into different blocks based upon the number of entries/amount of data on the digital ledger, which is well known in the art. Venkataraman does not teach or suggest in adequate detail the claimed limitations of distributing the voter input to additional voting nodes via a peer-to-peer distributed network. Furthermore, Venkataraman is directed to a mail-in voting application where the blockchain is used primarily to provide secure delivery and accountability for votes. By contrast, Applicant's invention is directed to in-person voting at physical polling stations. The voting nodes are not abstract blocks on the blockchain, as taught by Venkataraman, but rather physical "computerized terminal[s] housed in a polling location," as provided in Applicant's claim 3, as amended. Accordingly, Applicant respectfully submits that neither Venkataraman nor Joyce nor Daza Fernandez, alone or combined, is sufficient to form a prima facie case of obviousness with respect to claim 3.
For at least the reasons presented above, Applicant respectfully submits that the rejection of claims 1-3 as being obvious over Venkataraman in view of Joyce and Daza Fernandez is obviated by the present amendments to claim 3 and cancellation of claims 1-2 and, accordingly, respectfully requests the rejection be withdrawn by the Office.
In response: to an amendment that has changed the scope of the claim, a new prior art is introduced to teach the limitations recited. The prior art of Dong is analogous to the Description of the claimed invention, and does teach the limitations of distributing voter input to the respective voter nodes, as shown in the rejection above. The claim remains rejected under 35 USC 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685